DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I: claims 1-11, drawn to a build material recycling system, classified in B29C64/357 and/or B01J8/24.
Invention II: claims 12-15, drawn to a method, classified in B33Y40/00 and/or B29C64/307.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed (e.g., claim 12) can be practiced by another and materially different apparatus (i.e., contrary to claim 7), for example, a build material recycling device that does NOT perform a separation of the non-solidified build material from the gas of the gas and build material mixture but percolating conditioned gas to the non-solidified build material.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(1) Separate classification 
(2) Separate status in the art, or
(3) Divergent fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kathy A. Wojtalewicz on 09/21/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al. (US 20170348771 A1, hereinafter Kawada) in view of She et al. (US 20160175930 A1, hereinafter She).
Regarding claim 1, Kawada teaches a build material recycling system (as shown in FIGURES 1 and 2) of a three-dimensional (3D) printer (1), comprising:
a build material recycling device (as shown in FIGURES 1 and 2 of a 3D printer 1, including a material-recovery bucket 30, a material-recovery conveying device 41, an impurity removing device 43, and a material-supply bucket 46 having a material drying device 47; ¶ [0034]; FIGURES 1, 2) to:
receive non-solidified build material from a build area of the 3D printer (¶ [0016]-¶ [0017]; ¶ [0040]);
recondition the non-solidified build material (¶ [0041]-¶ [0047]: i.e., reconditioned through a series of the material-recovery conveying device 41, the impurity removing device 43, the material-supply bucket 46, and the material drying device 47); and 
a recycled build material hopper (material replenishing unit 55 and material-supply conveying device 48) to store the reconditioned non-solidified build material from the build material recycling device (¶ [0018], ¶ [0048]; FIGURES 1, 2).
Kawada also teaches that the material powder recovered from the 3D printer 1 is dried before reuse by the material drying device 47 (¶ [0044]-¶ [0047]; FIGURES 1, 2). However, Kawada does not specifically teach that the build material recycling device percolates conditioned gas through a fluidizing membrane into the non-solidified build material to recondition the non-solidified build material. 
She teaches a method and a system for pre-treatment of powder used in additive manufacturing processes such as one using fluidized beds in a simple, reliable, and inexpensive way (abstract, ¶ [0001], ¶ [0006]). Additive manufacturing process 10 includes step A supplying powder using a powder supply 12, step B flowing particles through fluidized bed assembly 14 for treatment, step C executing an additive manufacturing process with the treated powder using additive manufacturing system 16, and step D producing an article of manufacture, such as part 18 (¶ [0012]; FIGURE 1). Fluidized bed assembly 14 is disposed within furnace 20 and includes outer chamber 22, inner chamber 24, cap 26, inlet 28A-B, outlet 30, and plate 32 (¶ [0017]; FIGURE 2). Fluidizing gas 40 (i.e., conditioned gas) is directed to the interior of inner chamber 22 through inlets 28A and 28B, and fluidizing gas 40 is pressurized and surrounds inner chamber 22, including at plate 32 which includes orifices or openings that permit fluidizing gas 40 to pass through plate 32 (i.e., fluidizing membrane), and fluidizing gas 40 percolates through powder 38 and leaves inner chamber 22 through tube 36 at outlet 30 (¶ [0021]; FIGURE 2). The furnace 20 carries out heat-treating to powder 38 through fluidizing gas 40 (¶ [0018], ¶ [0021]-¶ [0022]; FIGURE 2). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the material supply bucket 46 including the material drying device 47 of Kawada with the fluidizing bed assembly 14 enclosed with furnace 20 as taught by She in order to yield known results or a reasonable expectation of successful results of obtaining recycled non-solidified material which is ready for additive manufacturing (i.e., fluidized and reconditioned) by percolating conditioned gas (e.g., heated, dehumidified, and/or deoxidizing gas) through the fluidizing plate in a simple, reliable and inexpensive way (Kawada: ¶ [0044]-¶ [0047]; She: ¶ [0006], ¶ [0021]).   
Regarding claim 2, modified Kawada teaches that the conditioned gas comprises gas that has been at least one of: heated, cooled, ionized, de-ionized, humidified, and de-humidified (She: ¶ [0018], ¶ [0022]-¶ [0023]: heated/de-humidified gas; ¶ [0024]: deoxidizing gas). Thus, modified Kawada teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 3, Kawada teaches that the recycled build material hopper is further to provide the reconditioned non-solidified build material to the build area (¶ [0051]: conveying the non-sintered material powder in the material-supply bucket 46 to the material supply device 3 using the material-supply conveying device 48).
Regarding claim 4, Kawada teaches that the build material recycling device is to: receive the non-solidified build material in a gas and build material mixture (¶ [0016]-¶ [0017]; ¶ [0040]); and separate the non-solidified build material from gas in the gas and build material mixture (¶ [0035], ¶ [0039]-¶ [0040]).
Regarding claim 5, Kawada teaches that the build material recycling device includes a chamber (the material-recovery conveying device 41, the impurity removing device 43, and/or the material-supply bucket 46) to receive the non-solidified build material separated from the gas (¶ [0035], ¶ [0039]-¶ [0040], FIGURES 1, 2; of note, here, the material-recovery conveying device 41 and any components downstream of the material-recovery conveying device 41 can be considered as the chamber as recited in the claim.). 
Regarding claim 6, modified Kawada teaches that the chamber (Kawada’s the material-supply bucket 46 including the material drying device 47 modified/substituted with She’s the fluidizing bed assembly 14 enclosed with furnace 20) includes the fluidizing membrane, and wherein the non-solidified build material is reconditioned in the chamber (Kawada: ¶ [0044]-¶ [0047], FIGURES 1, 2; She: ¶ [0017]-¶ [0018], ¶ [0021]-¶ [0022], FIGURE 2). Thus, modified Kawada teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 7, Kawada teaches a build material recycling system (as shown in FIGURES 1 and 2) of a three-dimensional (3D) printer (1), comprising:
a build material recycling device (as shown in FIGURES 1 and 2 of a 3D printer 1, including a material-recovery bucket 30, a material-recovery conveying device 41, an impurity removing device 43, and a material-supply bucket 46 having a material drying device 47; ¶ [0034]; FIGURES 1, 2) to:
receive a gas and build material mixture comprising a gas and non-solidified build material from a build area of the 3D printer (¶ [0016]-¶ [0017]; ¶ [0040]);
separate the non-solidified build material from the gas of the gas and build material mixture (¶ [0035], ¶ [0039]-¶ [0040]);
recondition the non-solidified build material (¶ [0041]-¶ [0047]: i.e., reconditioned through a series of the material-recovery conveying device 41, the impurity removing device 43, the material-supply bucket 46, and the material drying device 47); and 
a recycled build material hopper (material replenishing unit 55 and material-supply conveying device 48) to:
receive the reconditioned non-solidified build material from the build material recycling device (¶ [0018], ¶ [0048]-¶ [0049], ¶ [0051]; FIGURES 1, 2); and
provide the reconditioned non-solidified build material to the build area (¶ [0018], ¶ [0048]-¶ [0049], ¶ [0051]; FIGURES 1, 2).
Kawada also teaches that the material powder recovered from the 3D printer 1 is dried before reuse by the material drying device 47 (¶ [0044]-¶ [0047]; FIGURES 1, 2). However, Kawada does not specifically teach that the build material recycling device percolates conditioned gas through a fluidizing membrane into the non-solidified build material to recondition the non-solidified build material. 
She teaches a method and a system for pre-treatment of powder used in additive manufacturing processes such as one using fluidized beds in a simple, reliable, and inexpensive way (abstract, ¶ [0001], ¶ [0006]). Additive manufacturing process 10 includes step A supplying powder using a powder supply 12, step B flowing particles through fluidized bed assembly 14 for treatment, step C executing an additive manufacturing process with the treated powder using additive manufacturing system 16, and step D producing an article of manufacture, such as part 18 (¶ [0012]; FIGURE 1). Fluidized bed assembly 14 is disposed within furnace 20 and includes outer chamber 22, inner chamber 24, cap 26, inlet 28A-B, outlet 30, and plate 32 (¶ [0017]; FIGURE 2). Fluidizing gas 40 (i.e., conditioned gas) is directed to the interior of inner chamber 22 through inlets 28A and 28B, and fluidizing gas 40 is pressurized and surrounds inner chamber 22, including at plate 32 which includes orifices or openings that permit fluidizing gas 40 to pass through plate 32 (i.e., fluidizing membrane), and fluidizing gas 40 percolates through powder 38 and leaves inner chamber 22 through tube 36 at outlet 30 (¶ [0021]; FIGURE 2). The furnace 20 carries out heat-treating powder 38 through fluidizing gas 40 (¶ [0018], ¶ [0021]-¶ [0022]; FIGURE 2). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the material supply bucket 46 including the material drying device 47 of Kawada with the fluidizing bed assembly 14 enclosed with furnace 20 as taught by She in order to yield known results or a reasonable expectation of successful results of obtaining recycled non-solidified material which is ready for additive manufacturing (i.e., fluidized and reconditioned) by percolating conditioned gas (e.g., heated, dehumidified, and/or deoxidizing gas) through the fluidizing plate in a simple, reliable and inexpensive way (Kawada: ¶ [0044]-¶ [0047]; She: ¶ [0006], ¶ [0021]).   
Regarding claim 8, modified Kawada teaches that the conditioned gas comprises gas that has been at least one of: heated, cooled, ionized, de-ionized, humidified, and de-humidified (She: ¶ [0018], ¶ [0022]-¶ [0023]: heated/de-humidified gas; ¶ [0024]: deoxidizing gas). Thus, modified Kawada teaches all the claimed limitations, and the motivation to combine applied to claim 7 equally applies here. 
Regarding claim 9, Kawada teaches that the build material recycling device comprises a material separator (the material-recovery conveying device 41) to separate the non-solidified build material from the gas and build material mixture (¶ [0035], ¶ [0039]-¶ [0040]; FIGURES 1, 2).
Regarding claim 10, Kawada teaches that the build material recycling system further comprises a pneumatic build material transport system (i.e., a connecting system including hoses (presented as bold solid line), a switching valve 45, and a suction device 41, a gas supply system 15, connecting the build material recycling device, the recycled build material hopper, and a build chamber 2, as shown in FIGURES 1, 2 of Kawada) between to transport the non-solidified build material from the build area to the build material recycling device in the gas and build material mixture (¶ [0023], ¶ [0035]-¶ [0037]).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawada and She as applied to claims 7 and 10 above, and further in view of Davidson et al. (US 20080006334 A1, hereinafter Davidson).
Regarding claim 11, modified Kawada teaches that the build material recycling system includes a build platform (a table 5) (¶ [0014]; FIGURES 1, 2) and the non-solidified build material is collected from the build platform (¶ [0016]-¶ [0017]; FIGURES 1, 2) and is transported to the build material recycling device via the pneumatic build material transport system (¶ [0035]-¶ [0037]; FIGURES 1, 2). However, modified Kawada does not specifically teach that the build platform is a porous build platform to collect the non-solidified build material. 
	Davidson discloses a method and an apparatus for handling powder in a three-dimensional (3D) printer including a means for transporting powder from multiple sources to a powder dispensing apparatus with minimum user intervention, thus reducing contamination with loose powder, while improving the recycling of powder for re-use (abstract). Davidson teaches that the build area (build surface 300) includes a porous build platform to collect the non-solidified build material (¶ [0076]: the final depowdering can be carried out within the build chamber itself, with the loose powder being sucked through the choke plates of the build surface 300 and back to the dispensing hopper 400; ¶ [0088], ¶ [0091], ¶ [0095]: build surface 300 has the holes 350 allowing the powder 360 flow; FIGURES 1, 3A, 3C). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the build platform of modified Kawada to have a porous build platform as taught by Davidson and the bottom of the porous build platform to be connected to the material-recovery bucket 30 as taught by Kawada in order to yield known results or a reasonable expectation of successful results of improved recovering non-sintered build material across the entire build platform (Kawada: ¶ [0016]-¶ [0017]; Davidson: derived from Abstract). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,225,024 B2 (hereinafter Winburne) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Regarding claims 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the Instant Application merely broadens the scope of claim 1 of Winburne by elimination of the elements and their functions of the claim as set forth below. 
Claim 1 of Instant Application
Claim 1 of Winburne
A build material recycling system of a three-dimensional (3D) printer, comprising: 

a build material recycling device to:  
     receive non-solidified build material from a build area of the 3D printer; and   
     percolate conditioned gas through a fluidizing membrane into the non- solidified build material to recondition the non-solidified build material; and 

a recycled build material hopper to store the reconditioned non-solidified build material from the build material recycling device
A build material recycling system of a three-dimensional (3D) printer, comprising:

a build material transport system of the 3D printer;

a build material recycling device of the 3D printer connected to the build material transport system, the build material recycling device to:
     receive non-solidified build material at a fluidizing membrane of the build material recycling device;
     humidify the non-solidified build material to remove an electric charge of the non-solidified build material,
     percolate conditioned gas through the fluidizing membrane into the humidified non-solidified build material to fluidize and recondition the non-solidified build material; and

a recycled build material hopper of the 3D printer connected, via the build material transport system, to the build material recycling device.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of Winburne by eliminating the underlined portion of limitations of claim 1. 
Claims 2 and 3 of Instant Application is identical to or similar with claim 1 and claims 1 and 2 of Winburne, respectively. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
She et al. (US 20160215390 A1) teach a method of coating metallic powder particles for additive manufacturing process. 
Espinal et al. (US 20150321253 A1) teaches a method of surface treatment of powder. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744